Citation Nr: 1106541	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-35 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for a dystrophic 
toenail disability of the left great toe. 

2.  Entitlement to an initial compensable rating for C-7 
radiculopathy of the left upper extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1984 to August 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2006 rating decision of the RO 
in Denver, Colorado that denied the benefits sought on appeal. 

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  The question of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities has therefore not been raised.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  



FINDINGS OF FACT

1.  In April 2010, prior to the promulgation of a decision in the 
current appeal, the Veteran asked that his claim for an increased 
initial rating for a left great toe disability be withdrawn from 
appellate review.  

2.  Throughout the entire time on appeal, the Veteran has 
manifested mild incomplete paralysis of the left upper extremity, 
but the disability has not been shown to be productive of 
moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal with 
respect to the issue of entitlement to an initial compensable 
rating for a dystrophic toenail disability of the left great toe 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2010).  

2.  The criteria for an initial 10 percent disability rating, but 
no higher, for C-7 radiculopathy of the left upper extremity have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. 
§ 20.204 (2010).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202.  

In a statement made to the Board at the hearing in April 2010, 
the Veteran asked that his appeal for entitlement to an initial 
compensable rating for a left great toe disability be withdrawn 
from appellate review.  This statement was reduced to writing in 
the hearing transcript on record.  See Transcript (T) page 3.

In view of his expressed desires, the Board concludes that 
further action with regard to this issue is not appropriate.  The 
Board does not have jurisdiction over the withdrawn issue, and, 
as such, his appeal is dismissed.  


Duties to Notify and Assist

Before addressing the merits of the Veteran's remaining claim on 
appeal, the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran dated 
in September 2005 and June 2009.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See also Goodwin v. Peake, 
22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts 
and circumstances in this case.  Specifically, the Veteran was 
provided with VA examinations relating to his radiculopathy 
disability in September 2005 and September 2008.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's left upper extremity 
radiculopathy disability since the September 2008 VA examination.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  The Board finds 
the above VA examination reports to be thorough and adequate upon 
which to base a decision with regard to the Veteran's claim.  The 
VA examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disability under 
the applicable rating criteria.

Further, the Veteran was provided a hearing before the Board in 
April 2010.  The Board finds that the undersigned fulfilled the 
duties to comply with 38 C.F.R. § 3.103(c)(2).  See Bryant v. 
Shinseki, 23 Vet.App. 488 (2010). 

The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the adjudication 
of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006). Therefore, the Board finds that duty 
to notify and duty to assist have been satisfied and will proceed 
to the merits of the Veteran's appeal.

Initial Rating

Historically, service connection for the Veteran's left upper 
extremity radiculopathy disability was established in a rating 
decision of February 2006 as due to his service-connected C-7 
disability.  An effective date in September 2005 was assigned, 
and the disability was rated as noncompensable.  In January 2007, 
he disagreed with the initial rating for his left upper extremity 
radiculopathy and asserted that the disability warranted a higher 
rating.  

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).  A 
disability may require re-evaluation in accordance with changes 
in a Veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  Here, the disability has not significantly changed 
and a uniform evaluation is warranted.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  Use of terminology such as "severe" by VA examiners and 
others, although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6. 

Significantly, the provisions of 38 C.F.R. § 4.124a, which apply 
to the rating of diseases of the peripheral nerves, expressly 
provide for the application of different rating criteria 
depending upon whether a veteran's minor (non-dominant) or major 
(dominant) side is being evaluated.  See 38 C.F.R. § 4.124a, 
Diseases of the Peripheral Nerves.  In this case, the Veteran is 
left-hand dominant and his disability affects his major, dominant 
side.

As noted above, the Veteran's left upper extremity disability is 
currently rated under Diagnostic Code 8515 as noncompensable, for 
left upper extremity radiculopathy of the median nerve.  In order 
to warrant a compensable rating under Diagnostic Code 8515, under 
which he is currently evaluated, the evidence must indicate mild 
incomplete paralysis of the median nerve.  The next-higher 30 
percent rating is warranted when the evidence indicates moderate 
incomplete paralysis.  A 50 percent rating is warranted when the 
evidence indicates severe incomplete paralysis.  A 70 percent 
rating is warranted when the evidence indicates complete 
paralysis of the median nerve.  

After carefully reviewing the evidence of record, the Board finds 
that throughout the entire appeal period the Veteran's left upper 
extremity disability was manifested by symptoms more nearly 
approximating mild incomplete paralysis of the left upper 
extremity. 

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor. 

At the September 2005 VA compensation and pension examination, 
the examiner noted radiculopathy in the left arm with decrease in 
reflex and numbness intermittently into the middle finger.  In 
his January 2007 Notice of Disagreement, the Veteran indicated 
that he had limited motion of the left upper extremity and was 
consistently plagued with severe pain that radiated throughout 
his left arm.  He reported that he was unable to lift any type of 
object due to weakness.  

In January 2008, the Veteran underwent a private examination 
regarding his cervical spine disabilities, which are relevant to 
evaluation of his left upper extremity radiculopathy.  A private 
MRI report, dated in July 2007 and reviewed by the private 
examiner, indicated mild left paracentral disc protrusion at C6-7 
with no obvious nerve-root compression and also noted a probable 
9 mm perineural cyst within the left neural foramen.  The private 
examiner noted motor strength in the left upper extremity as 5/5 
in the deltoid, 5/5 in the biceps, 5/5 in the left wrist 
extensors, and 5/5 in the left triceps with 5/5 strength in the 
hand intrinsics.  Deep tendon reflexes were 1+ at the triceps, 
brachial radialis and biceps.  There was no evidence of Hoffman's 
and no evidence of an inverted radial reflex.  Sensation was 
intact to light touch and pinwheel throughout the bilateral upper 
extremities. 

The September 2008 VA examination revealed a normal neurologic 
examination in all four extremities with intact deep tendon 
reflexes, intact sensation (to light touch, vibration, and 
temperature), and 5/5 motor strength.  The examiner diagnosed 
left upper extremity sensory radiculopathy. 

A December 2009 MRI report indicated endplate irregularity at the 
C6-7 level.  The MRI report also noted that the Veteran had 
bilateral radiculopathy.  Indeed, the Veteran testified that he 
now has radiculopathy in both upper extremities.  Notably, he has 
not yet been service-connected for right upper extremity 
radiculopathy and such claim is not before the Board at this 
time. 

Additionally, at his hearing before the Board, the Veteran 
reported that he experienced pain from his neck to his 
fingertips, on his left side, on daily basis.  He also indicated 
that he was unable to sleep on either side, he has difficulty 
grabbing things with his left hand.  (T. 5.)  His testimony was 
consistent with his January 2007 written statement noted above.

The Board finds that the medical evidence detailed above supports 
a finding of mild neurological manifestations of the left upper 
extremity, but no more, as his MRI reports and VA and private 
examinations consistently revealed normal neurologic results.  As 
such, a 10 percent rating, but no more, is warranted for mild 
incomplete paralysis of the left upper extremity under Diagnostic 
Code 8515 for the entire time on appeal.  

The next higher rating for radiculopathy is warranted when 
moderate incomplete paralysis is present.  As the evidence does 
not reveal moderate incomplete paralysis, the next higher 30 
percent rating is not for application.  Additionally, the Board 
notes that the Veteran has complained of bilateral symptoms, but 
as he is not service-connected for right upper extremity 
radiculopathy, the bilateral factor is not for application.  See 
38 C.F.R. § 4.26. 

Next, the Board has also considered the Veteran's statements and 
sworn testimony.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  The Board acknowledges 
the Veteran's belief that his symptoms are of such severity as to 
warrant a higher rating; however, disability ratings are made by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that the 
medical findings, which directly address the criteria under which 
the disability is evaluated, more probative than the Veteran's 
assessment of the severity of his disability.  

Finally, the disability does not warrant referral for 
extraschedular consideration.  In exceptional cases where 
schedular ratings are found to be inadequate, consideration of an 
extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There 
is a three-step analysis for determining whether an 
extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service- 
connected disability and the established criteria found in the 
rating schedule to determine whether the Veteran's disability 
picture is adequately contemplated by the rating schedule.  Id.  
If not, the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as governing norms.  Id.; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are present, the 
third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for a determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating.  Id.

In this case, there has been no showing that the Veteran's 
disability picture for his left upper extremity radiculopathy 
could not be contemplated adequately by the applicable schedular 
rating criteria discussed above.  The criteria provide for higher 
ratings, but as has been explained thoroughly herein, the 
currently assigned rating adequately describes the severity of 
the Veteran's symptoms for this disability during the period of 
appeal.  Given that the applicable schedular rating criteria are 
adequate, the Board need not consider whether the Veteran's left 
upper extremity radiculopathy disability picture includes such 
exceptional factors as periods of hospitalization and 
interference with employment.  Referral for consideration of the 
assignment of a disability rating on an extraschedular basis is 
not warranted.  See Thun, 22 Vet. App. at 111.

In sum, a rating of 10 percent but no higher is warranted for the 
entire period on appeal regarding his left upper extremity 
radiculopathy.  In reaching this conclusion, the benefit of the 
doubt doctrine has been applied where appropriate.


ORDER

The claim for an initial compensable rating for left great toe 
dystrophic toenail disability is dismissed without prejudice.  

Subject to the provisions governing the award of monetary 
benefits, an initial rating of 10 percent for C-7 radiculopathy 
of the left upper extremity is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


